Citation Nr: 1618526	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  96-45 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for psychiatric disability, other than depressive disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In December 1996, the Veteran testified before a Decision Review Officer during a personal hearing held at the RO.  The transcript of this proceeding is of record.

The case was initially before the Board in August 2002, at which time the Board denied the Veteran's claim for service connection for PTSD.  The Veteran appealed the denial to the United State Court of Appeals for Veterans Claims (Court).  In December 2003, the Court granted a December 2003 joint motion of the parties and remanded the case to the Board.
 
In November 2009, the Board broaden the scope of the Veteran's claim to encompass the multiple psychiatric diagnoses reflected in the medical evidence and characterized the issue on appeal as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Board denied the claim for service connection in a July 2013 decision, which the Veteran appealed.  In August 2015, the Court issued a memorandum decision that vacated the Board's July 2013 decision remanded the matter to the Board for action in compliance with the memorandum decision.   

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.





REMAND

Although the Board regrets the delay, additional development is required before the Board decides the appeal.

The Veteran seeks service connection for a psychiatric disorder, claimed as PTSD, due to service.  He claims to have experienced multiple stressful incidents during his naval service with the USS Prairie from January 1973 to February 1976, to include:  (1) feeling helpless during an incident off the coast of Taiwan in 1973 when his ship had to quickly leave the harbor due to a typhoon and almost collided with another vessel; (2) being on high alert in 1975 in fear of being sent to the Republic of Vietnam; (3) an incident in the Philippines when a cab driver tried to kill him and run him over, and he ran for his life back to the base; (4) during his service at Grande Island in the Philippines, he helped process Vietnam refugees and witnessed numerous body bags and dead or dying people, including babies and children; (5) while detailed to work at a refugee camp on Grande Island in the Philippines, he was fearful after he was told that Vietcong were among the refugees and was also in fear because he was sent to search for the Vietcong in the woods without having been given a weapon or proper training; (6) fearing that his ship would come under fire while stationed off the coast of Vietnam; (7) an incident near Kadena Air Force base in Okinawa, Japan when he was driving a bus that became overloaded and asked fellow service members to get off the bus, who then pulled out a knife and threatened to kill him and continued to verbally and physically harass him later, although he reported the incident, to no avail; (8) a flooding incident aboard ship due to sabotage, during which he feared the vessel would sink, but, he had to stay aboard and destroy anything of importance because he was part of a "demolition detail;" and (9) having endured harsh treatment and harassment from the chief aboard ship, whom he described as "sick" and influential on the Veteran's attitudes towards authority.  Except for the 1973 typhoon incident, the Veteran identified his stressful events as having occurred between January 1, 1975, and February 28, 1975; between March 1, 1975, and March 30, 1975, and between May 1, 1975, and June 30, 1975.    

Although the RO has made attempts to verify some of the Veteran's in-service stressors, additional efforts must be undertaken in order to fulfill VA's duty to assist the Veteran with obtaining evidence to corroborate the claimed in-service events.  Specifically, the RO must contact the appropriate sources to obtain information regarding the 1973 typhoon and provide more specific details and dates to enable a search of records pertinent to the USS Prairie crewmembers' involvement in the Grande Island refugee camp in 1975.  The RO should also request a complete copy of the ship's deck logs for the pertinent periods identified by the Veteran, to include records from 1973.

Additionally, a remand is needed in order to afford the Veteran an adequate examination to determine whether the Veteran has had PTSD at any time during the period of the claim due to an in-service stressor, to include his fear of hostile military or terrorist activity or a personal assault/harassment.  While the record includes a June 2012 VA examiner's opinion indicating that the Veteran does not meet the criteria for a PTSD diagnosis, as highlighted in the August 2015 memorandum decision, this opinion is based on an inaccurate description of the Veteran's in-service stressor involving the search in the woods for the Vietcong.  Moreover, the opinion does not reflect adequate consideration of the lay statements from the Veteran and his mother indicating his psychiatric symptoms were present soon after his discharge.  Thus, the June 2012 VA opinion is inadequate for adjudication purposes and the Veteran must be afforded a new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.  Undertake necessary action to attempt to verify the Veteran's alleged in-service stressor regarding a typhoon in 1973 when the USS Prairie was located off the coast of Taiwan and of having assisted at a Vietnamese refugee camp on Grande Island in the Philippines in 1975, specifically at any time from January through March 1975 and from May through June 1975.  In so doing, the RO should request copies of the ship's deck logs, histories, and other relevant records for the identified time periods. 

Copies of the Veteran's DD Form 214, service personnel records and any stressor statements submitted should be sent to the Joint Services Records Research Center (JSRRC), or other appropriate source, so that this official source may attempt to verify events related to the Veteran's claimed stressors.  If unable to provide such information, the JSRRC must be asked to identify the agency or department that may provide such information and follow-up inquires must be made accordingly.

Any documents received in response to this request must be reviewed in detail for purposes of stressor verification and associated with the record.

3.  Following receipt of additional information from any and all sources, the RO must prepare a report detailing the nature of any in-service stressful event(s), verified by the data on file, outlining the specific evidence corroborating that a stressor event in service actually occurred.  The report and/or determination relating to each of the foregoing must then be added to the record.

4.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history and the examination results, and with consideration of ALL lay statements of record, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  The examiner must then respond to the following:

(a)  Provide an opinion as to whether there is a 50 percent or better probability that PTSD has been present at any time during the period of the claim due to a stressor which relates to "fear of hostile military or terrorist activity."  The examiner should address in detail whether a confirmed in-service stressor supports a diagnosis of PTSD at any time during the period of the claim, whether the Veteran's symptoms relate to that in-service stressor, and whether the criteria for a diagnosis of PTSD are met.    

(b)  Provide an opinion as to whether there is a 50 percent or better probability that the Veteran displayed behavior in service indicative of being personally assaulted and/or harassed while on active duty.  If the examiner is of the opinion that a personal assault occurred, the examiner should then state whether the Veteran has PTSD as a result of such assault in service.  

If a diagnosis of PTSD during the period of the claim is not warranted, the examiner should explain why the Veteran does not meet the criteria for the diagnosis. 

(c)  With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service. 

The examiner must consider and reconcile any conflicting medical evidence or opinions of record. 

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




